Arch 2DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on March 1, 2022 is acknowledged. Currently Claims 1-20 are pending. Claims 1-4, 7, 10-14, 17, 19-20 has been amended.

On page 7-8 of the remarks, the applicant alleges “The Office Action relies on Chiang for a "target object," which is "text as seen in Paragraph [0036]-[0037]" of Chiang. (Office Action, 3.) Here, Chiang's text is a "book name inputted by users" ( [0037]), which is a text string, not an image, and thus fails to meet the claimed "target object image." The Office Action relies on Booth for the claimed feature of "extracting features including semantic features from the target object image." (Id.) Even so, Booth's alleged extracting teaching is for extracting image features from images, not from text strings as in Chiang. Chiang's text string is text and thus has no image features that Booth could extract. Therefore, the Office Action's 
U.S. Application No. 16/702,268 Attorney Docket No. PETUUM-P0019 combination of Chiang and Booth is deficient for being technologically incompatible between their applied teachings”
	The examiner respectfully disagrees. The examiner asserts that the combination of Chiang and Booth teaches “extracting features including semantic features from the target object image”
	Chiang relies on the usage of a semantic feature that is used to search for the object in the cluttered environment as being inputted by a user. Chiang is utilizing text to search for the object and the text is considered to be an image as seen in Chiang, Paragraph [0039], “The compared images can be all of the text images in the pictured image, and comparing the compared images with the characteristic is comparing the text images with the keyword”
	Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects” The examiner notes that in seen in Paragraph [0029] that the image features of the known consumer product includes letters such as C, A, N. 
	Both Chiang and Booth are utilizing text to search for instances of the object to be searched and are in the same field of endeavor. The integration of Booth into Chiang by simple substitution as in the searching the image from extracted image features such as text of Booth with user input text of Chiang will provide alternate means to designate search parameters to search images for objects that meet search parameters and will also improve the accuracy of the searching. 
	The examiner asserts that the combination of Chiang and Booth teaches Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903.

As per Claim 1, Chiang teaches the computer implemented method for recognizing a target object from a cluttered environment, wherein the target object is a target product and the cluttered environment comprising a store shelf, the computer implemented method comprising:
 receiving a target object and a cluttered environment image; (Chiang, Paragraph [0009], “the control interface obtaining at least one characteristic of a target object; capturing a pictured image of an environment by an image capturing unit of a handheld device”
 extracting features including semantic features from the cluttered environment image; and (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” The semantic features in the environment will be the characteristic that is used to search for the target object such as text as seen in Paragraph [0036]-[0037])
recognizing instances of the target object from the cluttered environment by matching the extracted features of the target object image with the extracted features of the cluttered environment image.  (Chiang, Paragraph [0038], “when the compared image matches with the characteristic, a mark is labeled on the compared image. For example, when the compared image of the said book matches with the book name, a mark is labeled on the matched compared image.” The match is found and mark is labeled on the image of the environment containing the match)
Chiang does not explicitly teach extracting features including semantic features from the target object image 
Booth teaches extracting features including semantic features from the target object image (Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Booth into Chiang because by disclosing means to extract the features of the target object that is used by Chiang for feature matching will allow for more accurate/efficient feature matching for finding target object in an image. Also the integration of Booth into Chiang by simple substitution as in the searching the image from extracted image features such as text of Booth with user input text of Chiang will provide alternate means to designate search parameters to search images for objects that meet search parameters and will also improve the accuracy of the searching.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.



As per Claim 2, Chiang in view of Booth teaches the method of claim 1, Wherein recognizing instances of the target object from the cluttered environment comprising matching the extracted features of a single target object image with extracted features of the cluttered environment image. (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Chiang in view of Booth teaches the method of claim 1, Wherein receiving a target object and a cluttered environment image comprising receiving a single target object image and a plurality of cluttered environment images; and  38Docket No. PETUUM-P0019 Wherein recognizing instances of the target object from the cluttered environment comprising matching the extracted features of the single target object with the extracted features of the plurality of cluttered environment images.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Chiang in view of Booth teaches the method of claim 3, wherein the plurality of cluttered environment images comprising a set of time series images of the cluttered environment. (Booth, Paragraph [0003], “object recognition drives technology used to identify objects in an image or video”
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 5, Chiang in view of Booth teaches the method of claim 1, further comprising generating object recognition data for recognizing the instances of the target object in the cluttered environment image.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 7, Chiang in view of Booth teaches the method of claim 1, wherein the semantic features comprising semantic features from the group consisting of. tagline, product details, logo, barcode, UPC symbol, QR code, trademark, service mark, community mark, safety mark, quality mark, dietary mark, and certification.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” The semantic features in the environment will be the characteristic that is used to search for the target object such as text as seen in Paragraph [0036]-[0037])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Chiang in view of Booth teaches the method of claim 1, wherein extracting features further comprising extracting perceptual features from the target object image and the cluttered environment image.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 10, Chiang in view of Booth teaches the method of claim 1, further comprising identifying proposed instances of target object in the cluttered environment image by matching the perceptual features of the target object image with the perceptual features of the cluttered environment image; and when a proposed instance of target object is identified from the cluttered environment image, evaluating whether the proposed instance of target object is the target object by matching the extracted semantic features of the target object image with the extracted semantic features of the proposed instances of the target object in the cluttered environment image.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Claim 11 claims an image forming apparatus performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Claim 12 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 13, Claim 13 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 14, Claim 14 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 15, Claim 15 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 17, Claim 17 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 20, Claim 20 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903 as applied to Claims 1 and 11 respectively and further in view of Lee et al. US2012/0038669 hereinafter referred to as Lee.


As per Claim 6, Chiang in view of Booth teaches the method of claim 1, 
Chiang in view of Booth does not explicitly teach wherein extracting semantic features comprising extracting feature descriptors of the semantic features and assigning semantic categories to the extracted semantic features. 
Lee teaches wherein extracting semantic features comprising extracting feature descriptors of the semantic features and assigning semantic categories to the extracted semantic features. (Lee, Paragraph [0029], using target semantic filters to classify objects with similar features)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Chiang in view of Booth because by disclosing means to classify the extracted features of the target object that is used by Chiang for feature matching will allow for more accurate/efficient feature matching for finding target object in an image and displaying the search result to the user.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 6.


As per Claim 16, Claim 16 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903 as applied to Claims 1 and 11 respectively and further in view of Schwartz US2016/0171707.

As per Claim 9, Chiang in view of Booth teaches the method of claim 1, 
Chiang in view of Booth does not explicitly teach further comprising for a received image, selecting image preprocessing stages based on detected image quality issues of the received image, and performing the selected image processing stages on the received image.  
Schwartz teaches further comprising for a received image, selecting image preprocessing stages based on detected image quality issues of the received image, and performing the selected image processing stages on the received image.  (Schwartz, Paragraph [0154], “For each label region, the highest quality region is used for further analysis and/or for display to a user. Alternatively, all regions that are judged to be of sufficiently high quality are used for further analysis” The use of a quality check on regions of images will allow for processing to be performed on areas with high quality issues)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schwartz into Chiang in view of Booth because by utilizing quality as a means to separate regions for feature matching will increase the likelihood of receiving matches and also increases the efficiency of the algorithm.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.

As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666